         Case 1:08-cv-01034-AT Document 648 Filed 10/02/18 Page 1 of 1




                                                                                  90000.037

                                                                                  212-277-5875

                                                     October 2, 2018
VIA ECF and EMAIL

Hon. Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

              Re:     Floyd v. City of New York, et al., No. 08-cv-01034 (AT)

Dear Judge Torres:

      We write on behalf of the Floyd Plaintiffs in the above-referenced case to request leave to
respond to the Monitor’s letter regarding the confidentiality order, dated October 1, 2018 (Dkt.
No. 647). We respectfully request two weeks, or until October 16, 2018, to file a response.

        We thank the Court for its attention to this matter.

                                                     Respectfully submitted,




                                                     Luna Droubi

cc:    All Parties (via ECF)
